Citation Nr: 0713265	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from May 1966 to May 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2003 rating determination of 
the Buffalo, New York, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  Hearing loss was not manifested during active service or 
within one year of service; and current hearing loss is not 
related to active military service. 

2.  Current tinnitus is not related to active military 
service.


CONCLUSIONS OF LAW

1. Bilateral hearing loss was not incurred in or aggravated 
by service, nor may it be presumed to have been incurred in 
or aggravated during service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2. Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b)(1) (2006).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

May 2003 and July 2004 VCAA letters informed the veteran of 
the information and evidence necessary to substantiate the 
claim.  The VCAA letters also told him what evidence VA would 
undertake to obtain and what evidence he was responsible for 
obtaining.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The July 2004 letter notified the veteran of the need to 
submit any pertinent medical or service medical records in 
his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The veteran was not provided with notice regarding a rating 
or an effective date for the disabilities on appeal.  As the 
Board concludes below that the preponderance of the evidence 
is against this claim, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).  

There has been compliance with the assistance requirements of 
the VCAA.  All available service medical, VA, and private 
treatment records have been obtained.  Records of a reported 
hearing examination conducted for employment in 1972, have 
not been obtained.  The veteran has reported that these 
records are not available.  No other relevant records have 
been identified.  The veteran was also afforded a VA 
examination.  As such, no further action is necessary to 
assist the claimant with the claim.

Service Connection

Service connection will be granted for disability resulting 
from a disease or injury in active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 
see also Caluza v. Brown, 7 Vet. App. 498 (1995).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology is required where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned. When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2006).

In addition, chronic diseases, including sensorineural 
hearing loss (as a disease of the central nervous system) 
will be presumed to have been incurred in service if 
manifested to a compensable degree within one year of 
service. 38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding 
of of service connection, subsequent manifestation of the 
same chronic disease at any later date, however remote, are 
service conneted unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2006).

The veteran's service medical records reveal that there were 
no complaints or findings of hearing loss or tinnitus during 
service.  

At the time of the veteran's December 1965 service pre-
induction examination, he was noted to have 15/15 hearing for 
the whispered voice test.

At the March 1968 service separation examination, normal 
findings were noted for the veteran's ears.  In the notes 
section of the report, the veteran did not report having any 
hearing problems or tinnitus.  Testing revealed pure tone 
thresholds, in decibels, of -5, -5, -5, -5, and -5 for the 
right ear, and 0, 0, -5, -5, and -5 for the left ear, at 500, 
1000, 2000, 3000, and 4000 Hertz.  

On his report of medical history for separation from service, 
the veteran indicated that he had never had hearing loss; 
running ears; ear, nose, or throat trouble; or a history of a 
head injury.  

There were also no complaints or findings of hearing loss or 
tinnitus in the years immediately following service.  At the 
time of June 1968, May 1972, and June 1973 VA examinations, 
the veteran did not report any hearing loss or tinnitus.  

At the time of a private audiological evaluation which 
appeared to have taken place in November 1981, testing 
revealed pure tone thresholds, in decibels, of 20, 10, 10, 
55, and 70 for the left ear, at 500, 1000, 2000, 3000, and 
4000 Hertz.  There were no reported results for the right 
ear.

VA treatment records reveal that in June 1999, the veteran 
requested a routine hearing examination.  In October 1999, 
the veteran reported that he was in danger of loosing his job 
because of an inability to hear.  He currently wore hearing 
aids.

Private treatment records obtained in conjunction with the 
veteran's claim reveal that he reported having trouble 
hearing in June 2000.  He stated that his hearing problems 
were affecting his work.  The veteran was noted to have 
bilateral severe sensorineural hearing loss.  

In a July 2000 treatment record, the veteran was noted to 
have a history of bilateral severe hearing loss.  The 
physician indicated that apparently when he was back in 
service, the veteran was in a bunker during an explosion and 
he believed that he lost a considerable amount of hearing at 
that time.  He noted that the veteran reported that he had 
had ringing in his ears for three of four days after the 
incident.  

At the time of a June 2001 VA outpatient visit, the veteran 
again reported trouble hearing at work.  Moderately severe 
hearing loss was found in both ears.  

In April 2003, the veteran claimed service connection for 
hearing loss and tinnitus He reported hearing loss after 
exposure to an explosion simulator during basic training.  He 
also reported that he had experienced ringing in his ears for 
three days after that incident.  He reported that he did no 
seek treatment, because he did not want to repeat basic 
training.

At the time of a December 2003 VA outpatient visit, the 
veteran reported that he was not able to use his new 
telephone adapter as a part was missing.  He noted being 
anxious about his not being able to hear, which was affecting 
his employment.  

At the time of a January 2004 VA treatment outpatient visit, 
the veteran reported having decreased hearing in both ears 
since 1966 as a result of military noise exposure.  He also 
noted having some tinnitus and vertigo.  An audiological 
evaluation performed at that time revealed moderately severe 
to severe sensorineural hearing loss in the right ear and 
moderately severe to profound hearing loss in the left ear.  

In his June 2004 notice of disagreement, the veteran 
indicated that nerve damage caused by loud noise was a very 
gradual process and took many years to detect.  He indicated 
that it was first detected at a pre-employment physical in 
1972.  He further stated that hearing loss was again detected 
at the time of a 1981 evaluation.  

In a July 2004 letter, the veteran's private physician, M. 
Paciorek, M.D., indicated that the veteran was in service and 
had had loud noise exposure.  The veteran reported having had 
gradual hearing loss since 1966.  His hearing was noted to 
have deteriorated in the 1990's.  A diagnosis of bilateral 
hearing loss sensorineural "combo type" was rendered.  

In his August 2004 substantive appeal, the veteran again 
expressed his belief that his hearing loss was related to his 
inservice noise exposure and that it had been a gradual loss 
over time.  

The veteran was afforded a VA examination in March 2005.  The 
examiner reported the history, as outlined above, in detail.

The examiner noted that the veteran reported having had 
hearing loss in both ears since 1966.  She observed that the 
veteran stated that the cause of his hearing loss arose from 
a night training exercise where he was located near an 
explosion simulator for approximately five minutes without 
hearing protection.  

The veteran noted having hearing loss for approximately four 
days after the noise exposure in service, before it became 
better.  He served two years as an Army clerk with no combat.  
He noted that he had tinnitus, which started in the 1970's.  
The veteran indicated that his first hearing test was in 
1972, but the results were not available.  He also reported 
that a hearing test was performed in 1977 but those results 
were also not available.  He noted that his next hearing test 
was in 1999.  The veteran reported that he did not work at 
any loud jobs after leaving the military.  

Audiological evaluation performed at the time of the 
examination revealed pure tone thresholds, in decibels, of 
55, 60, 70, 80, and 75 for the right ear, and 55, 65, 70, 85, 
and 90 for the left ear, at 500, 1000, 2000, 3000, and 4000 
Hertz.  Speech audiometry revealed speech recognition ability 
of 60 percent in the right ear and of 68 percent in the left 
ear.

Diagnoses of moderate sloping to severe sensorineural hearing 
loss from 250 to 8000 Hertz for the right ear and moderate 
sloping to profound sensorineural hearing loss from 250 to 
8000 Hertz for the left ear were rendered.  

The examiner found that the veteran's hearing loss was not 
due to military noise exposure, but rather to aging and 
environmental factors.  She pointed to the normal findings in 
service and the absence of any contemporaneous complaints in 
the years after service.  She also concluded that it was not 
at least as likely as not that the veteran's tinnitus was 
related to military noise exposure.  The examiner observed 
that the veteran denied tinnitus at a 1999 VA outpatient 
visit, and only later reported intermittent tinnitus.  

In a September 2005 addendum, the March 2005 VA examiner 
indicated that a copy of the July 1999 VA audiogram that was 
referenced in the claims folder could not be located.  The 
examiner again noted the findings at the time of the December 
1965 pre-enlistment examination and the March 1968 service 
separation examination.  She observed that the veteran 
entered the military with normal hearing sensitivity in both 
ears and separated from the military with normal hearing 
sensitivity in both ears.  Therefore, the veteran's hearing 
loss was not due to military noise but rather aging and 
environmental factors.  

She agam noted that the claims folder was absent of any 
complaint, report, or treatment of tinnitus during his period 
of active duty and that tinnitus was first documented in 
2001.  The veteran was tested at separation in 1968 and there 
was no evidence of acoustic trauma since the veteran had 
normal hearing from 500 to 6000 Hertz in both ears.  She 
indicated that the first report of tinnitus was 33 years 
after service and there was no link or nexus between tinnitus 
and military service.  The examiner stated that the previous 
opinion was unchanged.  It was not at least as likely as not 
that the veteran's tinnitus was related to hearing loss from 
service since the veteran's hearing at the time of discharge 
was considered to be normal from 500 to 6000 Hertz.  

Analysis

With regard to the elements necessary to establish service 
connection, there is no dispute that the veteran has current 
hearing loss and tinnitus.

The veteran is competent to report noise exposure in service, 
and his report of exposure to noise from a noise stimulator 
is consistent with the circumstances of his service.  
Accordingly, the evidence is in favor of the element of an 
in-service injury.

The missing element in the veteran's appeals is a nexus 
between the in-service injury, and the current disabilities.  
The veteran has reported that he experienced only a few days 
of tinnitus after the noise exposure in service.  He has 
never reported a continuity of symptomatology, and the 
contemporaneous record shows no findings regarding tinnitus 
in the decades immediately after service.  Perhaps most 
significantly, the only competent medical opinion is against 
a link between current hearing loss and service.  In short, 
the preponderance of the evidence is against a link between 
current tinnitus and service.  As such, reasonable doubt does 
not arise and the claim is denied.

On the recent VA examination, the veteran did report a 
continuity of hearing loss symptomatology since service.  
This report must be weighed against the fact that the veteran 
did not report such a history on the service separation 
examination, on VA examinations in the 1970's, on the private 
audiologic examinations in 1981, or on VA outpatient 
treatment in 1999.  

In his April 2003, claim the veteran reported audiologic 
examinations for employment in the 1970's, but did not report 
that he was aware of hearing loss at that time.  The only 
competent medical opinion was provided by the VA examiner.  
That examiner noted the veteran's reports of in-service noise 
exposure, his current report of a continuity of 
symptomatology, and his statements that he did not have post-
service noise exposure; but she also noted the negative 
contemporaneous record for many years after service, and 
provided an opinion that was against the claim.

As the only competent medical opinion is against the claim, 
and that opinion is supported by the record, the weight of 
the evidence is also against the claim for service connection 
for hearing loss.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


